DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10833053 in view of Wang (US 9812426).

a semiconductor die (refer to the first die in the US Patent) having a conductive pillar and complex compound sheath, wherein the complex compound sheath (refer to the first complex compound sheath in the US Patent) is disposed on and surrounds a sidewall of the conductive pillar;
 	a molding compound (refer to the molding compound in the US Patent), laterally wrapping the semiconductor die, wherein the molding compound is in contact with the complex compound sheath of the semiconductor die and laterally surrounds the complex compound sheath and the conductive pillar (see claim 1 of the US Patent);
a redistribution structure, disposed on the semiconductor die (refer to the redistribution structure of the US Patent).
US Patent does not mention the redistribution structure 10thetjhe electrically connected with the semiconductor die.
Wang teaches the same field of an endeavor wherein the redistribution structure 10thetjhe (220) electrically connected with the semiconductor die (110a) (see fig. 13).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the redistribution structure 10thetjhe electrically connected with the semiconductor die as taught by Wang in the device of US Patent so that the RDL provides electrical connection to the die from the printed circuit board or any other external device.
Regarding claim 2 of the pending application, US Patent and Wang teach all the limitation of the claimed above. Besides US Patent teaches the redistribution structure 
Regarding claim 3 of the pending application, US Patent and Wang teach all the limitation of the claimed above. Besides US Patent teaches the redistribution structure has a first via portion embedded in the first polymer dielectric layer and a second via portion embedded in the second polymer dielectric layer, and a base angle of the first 20via portion is greater than a base angle of the second via portion (see lines 19-23 of claim 1).
Regarding claim 4 of the pending application, US Patent and Wang teach all the limitation of the claimed above. Besides US Patent teaches the redistribution structure further includes a pad portion protruding from the first polymer dielectric layer (see claim 2).
Regarding claim 5 of the pending application, US Patent and Wang teach all the limitation of the claimed above. Besides, Wang teaches the redistribution structure further includes a conductive connector (refer to the solder ball 26) disposed on the pad portion (refer to 26p) (see fig. 2D).
Regarding claim 6 of the pending application, US Patent and Wang teach all the limitation of the claimed above. Besides US Patent teaches the second polymer dielectric layer is in physical contact with the molding compound, and the second polymer dielectric layer has at least one protruding portion extending into the molding compound (see claim 4).

Claims 8,12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,833,053.
Similarly, claim 8 of US Patent teaches most features of the claimed semiconductor package, comprising: a first die, having a first conductive pillar; 10a second die, having a second conductive pillar, a protection layer laterally surrounding the second conductive pillar and a second complex compound sheath between the second conductive pillar and the protection layer; a molding compound, laterally surrounding and wrapping the first die and the second die, wherein the first complex compound sheath is sandwiched between the first 15conductive pillar and the molding compound; and a redistribution structure, disposed on the first die, the second die and the molding compound, wherein the redistribution structure includes a top via portion located farther away from the first and second dies and the molding compound and a bottom via 20portion closer to the first and second dies and the molding compound, and a ratio of a top width of the top via portion to a bottom width of the top via portion is larger than a ratio of a top width of the bottom via portion to a bottom width of the bottom via portion (as comparing claims 8 of both US Patent and the pending application).
US Patent does not teach a first complex compound sheath surrounding the first conductive pillar.
However, it would have been obvious to one having ordinary skills in the art before the invention was made to have a first complex compound sheath surrounding 
Regarding claim 12 of the pending application, US Patent teaches a base angle of the top via portion is greater than a base angle of the bottom via portion (see claim 6).
Regarding claim 13 of the pending application, US Patent teaches the complex compound sheath comprises a metal complex of an imidazole derivative (see claim 12).
Regarding claim 14 of the pending application, US Patent teaches a method of forming a semiconductor package, comprising: providing a first die having a first conductive pillar; forming a first complex compound layer covering a top surface and a sidewall of 15the first conductive pillar; providing a second die having a second conductive pillar and a protection layer covering and surrounding the second conductive pillar; forming a molding compound wrapping around the first die and the second die and encapsulating the first complex compound layer on the first conductive pillar (see lines 2-13 of claim 13); and 
20planarizing the molding compound to remove a portion of the first complex compound layer to form a first complex compound sheath exposing the top surface of the first conductive pillar (see lines 14-19 of claim 13); and
 forming a redistribution structure (refer to a first redistribution layer and a second redistribution layer) on the polarized molding compound and on the exposed first and second conductive pillars.

However, it would have been obvious to one having ordinary skills in the art before the invention was made to include the step of removing a portion of the protection layer to expose the second conductive pillar  and the redistribution structure on the exposed second conductive pillars in the method of US Patent because it inheres to use the same processing step to remove a portion of the protection layer to expose the second conductive pillar; and the redistribution structure on the exposed second conductive pillars while removing a portion of the first complex compound layer to form a first complex compound sheath exposing the top surface of the first conductive pillar and forming the redistribution structure on the exposed second conductive pillars. Since forming the redistribution structure in contact with the exposed first and second conductive pillars, it provides an electrical connection the die with a PCB or any external device.
Regarding claim 17 of the pending application, US Patent teaches performing the first exposure process 20includes supplying a first light with a first energy dose, and performing the second exposure process includes supplying a second light with a second energy dose, wherein the first energy dose is higher than the second energy dose (see claim 14).
Regarding claim 19 of the pending application, US Patent teaches after planarizing the molding compound, one or more pits are formed in the planarized molding compound (see claim 18).

Claims 15 and 16 of the pending application are rejected to as being dependent upon a rejected base claim.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10833053 in view of Wang (US 9,812,426).
Regarding claim 9 of the pending application, US Patent teaches the redistribution structure further includes a pad portion connected to the top via portion (see claim 9).
US Patent does not teach a conductive connector connected to the pad portion.
Wang teaches the same field of an endeavor wherein the redistribution structure further includes a conductive connector (refer to the solder ball 240) disposed on the pad portion (refer to 230) (see fig. 13).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a conductive connector connected to the pad portion as taught by Wang in the teaching of US Patent so that it provides the electrical connections to any other external device.
Regarding claim 10 of the pending application, US Patent and Wang teaches all the limitations of the claimed invention. Besides, Wang teaches the pad portion (230) is oval or 5round shaped.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818